Citation Nr: 0830595	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of cold 
weather injuries, to include frostbite of the hands.

4.  Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

As discussed below, the evidence currently of record supports 
a finding that the veteran has a bilateral foot disability 
due to a cold weather injury or frostbite during service.  
The veteran also claims, in essence, that he has additional 
residuals of cold weather injuries, to include a bilateral 
hand disability.  Issue #3 on the title page of this decision 
is styled accordingly.  

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.

The issues of service connection for residuals of cold 
weather injuries, to include a  bilateral hand disability, 
and a chronic back disability are addressed in the REMAND 
appended to the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to these 
claims that he has not submitted to VA.

2.  The evidence is at least in equipoise regarding whether 
the veteran has residuals of in-service frostbite of the 
feet.  

3.  The record contains competent evidence of a diagnosis of 
PTSD; however, the veteran did not engage in combat with the 
enemy and there is no verified in-service stressor upon which 
a diagnosis of PTSD was based. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite of the feet 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a bilateral foot disability.  Therefore, no further 
development is needed with respect to this claim.

The Board finds that VA has met the notification duties under 
the VCAA with regard to the claim for service connection for 
PTSD.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

The RO issued the veteran a VCAA notification letter in March 
2005.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2005 VCAA letter noted above was issued 
prior to June 2005 rating decision, and therefore, was 
timely. 

The representative has asserted that the veteran's service 
medical records were destroyed by fire.  After review the 
record, the Board notes that there are some service medical 
records in the claims file, but the National Personnel 
Records Center (NPRC) has indicated that these records appear 
to be incomplete as the result of the fire that occurred 
there in 1973.  The Board is aware that in such a situation 
it has a heightened duty to assist a claimant in developing 
his claim.  This duty includes the search for alternate 
medical records, as well as an increased obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). 

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
some service medical records, personnel records, VA medical 
records, and private medical records.  The claims file also 
includes sufficient competent evidence that the veteran has a 
PTSD diagnosis due to claimed stressors during service.  The 
basis of the denial of service connection, however, is the 
lack of a verified stressor.  See 38 C.F.R. § 3.304(f).  
Under these circumstances, there is no duty to provide an 
examination or medical opinion.

As discussed in the remand appended to this decision, there 
is evidence that the veteran has applied for or is receiving 
disability benefits from the Social Security Administration 
(SSA).  The veteran has not indicated, however, that these 
records are relevant to the issue of service connection for 
PTSD.  Further, as the reason for the denial of service 
connection for PTSD is the lack of a verified in-service 
stressor and there is no indication that records from SSA 
would be pertinent to the verification of an event that 
allegedly occurred decades earlier, the Board finds that a 
remand to obtain this evidence prior to adjudicating the 
claim on the merits is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). 

The Board notes that the RO sought to verify the veteran's 
contended in-service stressors, to include through the Joint 
Services Records Research Center (JSRRC).  Although the 
representative asserted that the research was completed with 
the wrong squadron number (and the Board is cognizant that 
some VA records contained the wrong squadron number), review 
of the claims file reveals that the relevant search was done 
under the correct squadron number.  After review of the 
record, the Board finds that no additional development is 
required regarding attempting to verify the veteran's 
contended stressors.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims adjudicated on the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Bilateral Foot Disability

The veteran contends, in essence, that he incurred cold 
weather injuries while on active duty in Alaska, to include 
frostbite of the feet.  The claims file contains service 
records that confirm the veteran's active service in Alaska.  
In his testimony before the Board, the veteran claimed that 
he received treatment for frostbite of the feet immediately 
after service.  The available service medical records do not 
document any treatment for a right or left foot disability, 
and there is no medical evidence of a foot disability within 
the years immediately following service.  It is pertinent to 
note that the veteran also testified that he had been 
diagnosed as having diabetes mellitus.

The claims file contains post-service medical evidence of a 
foot disability.  An April 2005 VA treatment record notes 
that the veteran had a history of frostbite.

In October 2005, the veteran was evaluated by VA for 
questionable neuropathy.  The examiner noted the contended 
history of "frozen" feet during service.  The examiner also 
documented that the veteran was diabetic.  The examiner 
further noted that the veteran was a good remote historian.  
The veteran reported that he lost a portion of the skin on 
his feet due to cold conditions.  After a physical 
examination, the examiner found that the veteran had mild 
slowing of peripheral nerves compatible with history of cold 
related injuries to the feet in 1944, 1945, and 1946 (during 
service).  Another October 2005 VA treatment record also 
contains a provisional diagnosis of residuals of frozen feet.

Analysis:  Bilateral Foot Disability

The Board finds that entitlement to service connection for 
residuals of frostbite of the feet is warranted.  While 
record contains no service medical evidence of an injury to 
either foot, it is apparent that these records are incomplete 
through no fault of the veteran.  Moreover, the veteran had 
active duty in Alaska and he is competent to report that he 
sustained a cold injury during service.  See, e.g., Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board also finds that his 
testimony on this matter was credible.

There is no medical evidence dated prior to the veteran's 
February 2005 claim documenting a foot disability.  Such a 
large gap of time between the in-service cold injury and the 
initial medical evidence of a foot disability weighs against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  However, in an October 2005 medical opinion, a 
physician found that the veteran had a bilateral foot 
disability compatible with his history of in-service 
frostbite.  There is no contrary opinion of record.

Thus, after consideration of the evidence of file, and in 
recognition that some service medical records have apparently 
been destroyed, the Board finds that the evidence is a least 
in equipoise as to whether there is a nexus between the 
veteran's bilateral foot disability and an in-service cold 
injury.  Accordingly, with application of the doctrine of 
reasonable doubt, service connection for residuals of 
frostbite of the feet is warranted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

Law and Regulations:  PTSD

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Factual Background:  PTSD

The veteran contends that he has PTSD that is due to in-
service stressors.  There is no medical or psychiatric 
evidence of a psychiatric disorder, to include PTSD, until 
decades post-service and it is not contended otherwise.  The 
veteran has not contended and there is no evidence that the 
veteran participated in combat during service.  He asserts 
that his PSTD due to two specific events:  (1) his 
involvement in the recovery of bodies of an aircraft crash 
and (2) that a friend was killed in a barracks fire who the 
veteran attempted to save.  

There is psychiatric evidence of record to show that the 
veteran has been diagnosed as having PTSD, to include based 
on the alleged in-service stressors.  In an October 2005 
mental health note, a clinician noted the barracks fire and 
the responsibility for recovering bodies from downed 
aircraft.  The clinician also reported that the veteran has 
been treated for Alzheimer's dementia but that he also met 
the criteria for a PTSD diagnosis.  In another October 2005 
record, the veteran reported having flashbacks for 60 years.  
In a November 2005 private medical record, a clinician noted 
that the veteran had severe PTSD that was related to 
experiences during World War II.

The RO attempted to verify the veteran's stressors.  Response 
from the JSRRC indicates that the plane crash could not be 
verified.  Regarding the fire, the JSRRC was also unable to 
verify the death of the veteran's friend, for whom the 
veteran had supplied a last name.  Two names of people, 
however, with different last names that were evacuated to the 
hospital for unknown reasons were listed in the unit 
histories.  Attempts to obtain morning reports regarding the 
reasons for the hospitalization were not successful.  As the 
veteran has not indicated knowledge of these two individuals 
and there is no evidence that they were hospitalized due to 
the same contended barracks fire, the Board finds that VA has 
provide adequate assistance in trying to verify the 
stressors.  See 38 C.F.R. § 3.159(c).

Analysis:  PTSD

Service connection for PTSD is not warranted.  The record 
indicates that the veteran has been diagnosed as having PTSD 
based on the contended in-service stressors.  However, the 
impediment to a grant of service connection in this case is 
the absence of a verified in-service stressor upon which a 
diagnosis of PTSD was based.  There is no indication in the 
service records that he received a medal or decoration 
evincing combat duty.  Therefore, any alleged stressors 
require verification.  Cohen, Moreau, Dizoglio, supra.  The 
record is devoid of any competent or credible evidence to 
corroborate either of the veteran's alleged in-service 
stressors.   Although the RO sought to verify these 
stressors, these attempts were unsuccessful.  

As the veteran did not engage in combat, and an alleged 
stressor has not been verified, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for residuals of frostbite of the feet is 
granted.

Service connection for PTSD is denied.


REMAND

The Board finds that the remaining claims on appeal must be 
remanded for additional development.

In the veteran's February 2005 application for compensation 
benefits, he marked that he had claimed or was receiving 
disability benefits from the SSA.  As the RO has not yet 
attempted to obtain the SSA disability determinations and the 
underlying medical records, and there is potential that such 
records are relevant to the claims being remanded, the Board 
finds that the AMC/RO must seek to obtain these records upon 
remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).

Regarding the claims for service connection for residuals of 
cold weather injuries, to include a bilateral hand 
disability, the record does not include medical evidence of 
diagnosis of a hand disability due to frostbite or any other 
incident of service.  There is, however, no medical evidence 
of record that specifically addresses this question.  Given 
the decision above regarding frostbite of the feet, to 
include finding that the veteran was exposed to cold 
temperatures while on active duty in Alaska, the Board finds 
that upon remand the veteran should be provided a VA 
examination to determine whether he has a bilateral hand 
disability linked to such exposure.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
During this examination, the examiner should also determine 
whether the veteran had any additional residuals of a cold 
injury (other than the hands and feet).  

Regarding a back disability, the veteran testified that his 
back disability was due to operating bulldozers, first 
indicating that there was no specific injury during service, 
but then stating that there was "a bit of an injury."  The 
claims file contains some medical evidence dated in recent 
years regarding a current back disability and in a March 2005 
record the veteran gave a history of a back injury during 
service.  In an October 2005 record, a VA clinician wrote 
that, after a careful history and physical examination, it 
was his opinion, that as likely as not, that veteran's 
chronic back pain was related to both subacute trauma 
incurred while on active duty and a cold injury.  In a 
November 2005 private treatment record, a clinician opined 
that the veteran has had chronic low back pain since service.  
However, aside from the fact that these notations were first 
reported almost 60 years after service (and, as noted above, 
such negative evidence weighs against the claim-see Maxon, 
supra), and that symptoms, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted (see Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)), there is no 
rationale for finding how such remote trauma or cold exposure 
could have caused a current back disability.    

In view of the foregoing, the Board finds that there is a 
duty to provide a VA examination that includes an opinion 
that addresses the question of whether the veteran has a back 
disability attributable to service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that, upon remand, copies of all 
outstanding records of treatment, VA and non-VA, received by 
the veteran for the disabilities remaining on appeal should 
be obtained and made part of the record.  38 C.F.R. 
§ 3.159(c)(1)(2) (2007).
 
Lastly, after review of the claims file, the Board finds that 
the veteran should be provided with an additional 
notification letter pursuant to the VCAA.  This letter must 
provide an explanation as to the information or evidence 
needed to establish disability ratings and effective dates, 
as outlined in the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an 
additional notification letter regarding 
the issues that remain on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159. 

The notification letter must also inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for the disabilities on 
appeal should be obtained and made part 
of the record.

3.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

4.  The veteran should be scheduled for 
a VA examination to determine whether he 
has any residuals of a cold injury, 
other than the feet, to include 
involving either hand; and whether he 
has a current back disability that began 
during or is otherwise linked to 
service.  The claims file should be sent 
to the examiner for his or her review.  
The examiner should note that exposure 
to cold weather during service has been 
conceded and service connection is in 
effect for a bilateral foot disability 
attributable to cold weather injury.

Following a review of the relevant post-
service medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following questions:

a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the veteran has a 
bilateral hand disability 
attributable to service, to include 
as due to exposure to cold? 

b)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the veteran has 
any other diagnosed disability 
attributable to an in-service cold 
weather injury? 

c)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any current back 
disability began during active 
service or is causally linked to any 
incident of service, to include any 
type of injury?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the veteran's claims for 
service connection for residuals of cold 
weather injuries, to include frostbite of 
the hands, and a back disorder must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


